Title: To Thomas Jefferson from Charles de Bonnhorst, 15 February 1808
From: Bonnhorst, Charles de
To: Jefferson, Thomas


                  
                     Sir
                     
                     Utika the 15 February 1808.
                  
                  Pardon a German Officer, who permits himself the honour of addressing you this letter. Animated with a Zeal to serve a well regulated Gouvernement in this land of Liberty, guided by your wisdom and Patriotism, I am encouraged to offer you my Services as a Commanding officer of a Corps in the American Army.
                  I had the Honour to serve during twelve years in the Prussian Army, partly in the Cavallry, and partly in the light Artillery (Artillerie légere) with the Rank of Major of the Staff. Political circumstances, but more particularly a dislike to serve a Power whose Existence dependet entirely upon the will off a Despot, connectet with the certain Conviction that the Honour and Independence of my Country cold not be saved, induced me according to my feelings of Independence, to ask my Discharge, and leave my native Country
                  The prospect which opened to my view, and wich I believe Compatible with my feelings for Liberty and Right, was to direct my Steps to this land of liberty, where, giving full scope to my natural activity; I wisch to  be usefull, if your Excellency schould be pleased to accept my offer, and place me in the Situation wished for.
                  I flatter myself that during the time of my service in the Prussian Army, I have gathered sufficient Knowledge in both Military branches in wich I served during that war, to be able to instruct officers and Men in case your Excellency schould be pleased to intrust to me the Command, of a Corps, particularly, of Cavalry, or (Artillerie légere)
                  Having made enquiries of Military Charaters in this Country respecting the last mentioned branche of this usefull military Etablissement, I am informed that no such Etablissement doth Existe. Wherefore I humby submit to Your Excellency the formation of such a Corps, so particularly adopted to the Situation of this Country, which if well organized is of Considerable use in such an extended territory; and which well organized force, is a terror to an Ennemy; where ever such an Ennemy schould present itself; of this the late French wars on the Continent bears ample testimony. To this engine of destruction the French owe their unparallelled Successes and superiority, because the rapid transportation of their light artillery surprised their ennemis of every point, and Carried the victory
                  The expences necessary for the Erection of this light artillery, is the parchase of suitable Canons, their Carriages, and Ammunitions chests, (or Caissons) only. The Corps of Cavallery to be raised and attached to these parks of light Artillery remaining the same (acting as the Case may require, with or without the Artillery) does not create any other Expences, than incombent or necessary, for a Regiment of light Cavallery.
                  Schould your Excellency be pleased to honour me with an answer, or wish to inquire respecting my Character, a line addressed to Col: Benjamin Walker (at Utica oneida Country State of Newyorck) will procure to your Excellency the desired information, having the Pleasure to be more particularly Known to that Gentlemen.
                  With Sentiments of high Respect I have the Honour to be Your Excellencys Most obedient Servant
                  
                     Charles de Bonnhorst.
                  
               